NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


VASILIS FOTIOU SAKELLARIDIS,                     No. 17-16009

               Plaintiff - Appellant,            D.C. No. 1:15-cv-001776-DAD-
                                                 MJS
  v.

J. CABRERA, Correctional Officer at              MEMORANDUM*
CSP-Corcoran,

               Defendant - Appellee.


                     Appeal from the United States District Court
                        for the Eastern District of California
                      Dale A. Drozd, District Judge, Presiding

                            Submitted December 18, 2017**

Before:        WALLACE, SILVERMAN and BYBEE, Circuit Judges.

       California state prisoner Vasilis Fotiou Sakellaridis appeals pro se from the

district court’s summary judgment for failure to exhaust in his 42 U.S.C. § 1983

action alleging retaliation in violation of the First Amendment. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Andres v. Marshall, 867
F.3d 1076, 1077 (9th Cir. 2017), and we affirm.

      The district court properly granted summary judgment because Sakellaridis

did not exhaust his administrative remedies, and he failed to raise a genuine dispute

of material fact as to whether administrative remedies were effectively unavailable

to him. See Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015) (setting forth

the burden-shifting framework for exhaustion); see also Ross v. Blake, 136 S. Ct.
1850, 1858-60 (2016) (setting forth circumstances when administrative remedies

are unavailable).

      AFFIRMED.




                                         2                                   17-16009